 Case 3:20-cv-00315-N-BT Document 8 Filed 02/12/21               Page 1 of 1 PageID 113



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

REGGIE ORLAND RUFFIN,                          §
             Plaintiff,                        §
                                               §
v.                                             §     No. 3:20-cv-00315-N (BT)
                                               §
FRITO-LAY NORTH AMERICA,                       §
INC.,                                          §
             Defendant.                        §


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

            The United States Magistrate Judge made Findings, Conclusions, and a

     Recommendation in this case. No objections were filed. The Court reviewed the proposed

     Findings, Conclusions and Recommendation for plain error. Finding none, the court

     accepts the Findings, Conclusions, and Recommendation of the United States Magistrate

     Judge. IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

     Recommendation of the United States Magistrate Judge are accepted.

            SO ORDERED this 12th day of February, 2021



                                                   __________________________________
                                                    DAVID C. GODBEY
                                                    UNITED STATES DISTRICT JUDGE
